SUMMARY ORDER
Bi Hua Dong, though counsel, petitions for review of the BIA decision reversing the decision of Immigration Judge (“IJ”) George Chew who granted her applications for asylum and withholding of removal relief. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
This Court reviews the BIA’s factual findings under the substantial evidence standard, and, as such, “a finding will stand if it is supported by ‘reasonable, substantial, and probative’ evidence in the record when considered as a whole.” Secaida-Rosales v. INS, 331 F.3d 297, 307 (2d Cir.2003). In this case, the BIA accurately found that Dong failed to provide any evidence to corroborate her claim that she would be persecuted in China as a result of her United States-born children. In the absence of solid support in the record for Dong’s assertion that she would be subjected to future persecution in Chi*6na due to China’s coercive population control practices, her fear is “speculative at best.” Jian Xing Huang v. I.N.S., 421 F.3d 125, 129 (2d Cir.2005). Accordingly, this Court cannot conclude that a “reasonable adjudicator [would be] compelled to find otherwise.” Xu Duan Dong v. Ashcroft, 406 F.3d 110, 111 (2d Cir.2005) (internal quotation marks omitted).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).